NO. 26079

   
 

IN THE SUPREME COURT OF THE STATE OF HAWA§§I §§
oFFIcE oF DISCIPLINARY CoUNsEL, petitioner §§ 
NATHAN R. BRENNER, Respondent. §§

ORIGINAL PROCEEDING

(ODC 03-215-78l5, 03-264-7864, 03-275-7875,
03-301-790l, 03-303-7903, 03-323~7923,
03-004-7984, 07-O55~85l5, 07-056-85l6,

07-128-8588, 07-129-8589,

O3~285-7885,

03-335-7935, 03-374-7974,
07-126-8586, O7-l27~8587,
lO-001-8835)

ORDER ALLOWING RESIGNATION l

N LIEU OF DISCIPLINE
(By: Moon, C.J.,

Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of the Office of Disciplinary
Counsel’s “Petition for Order Granting Request of Nathan R.
Brenner to Resign From the Practice of Law in Lieu of Discipline”

and the memorandum, affidavit, and exhibit in support thereof, it

appears the Petition is supported by Respondent Brenner’s
affidavit,

2.l4(a)
(RSCH).

and the affidavit meets the requirements of Rule
of the Rules of the Supreme Court of the State of HawaiH

In sum, Respondent Brenner admits to multiple instances

in which he was retained, paid, did little or no work

, neglected
or abandoned his clients, failed to keep proper account or

account to his clients and surrender property to them,
misappropriated money,

l.6, 3.4,

and
in violation of Rules l.l, l.3, l.4, l.l5,
and 8.4 of the Hawafi Rules of Professional Conduct.

It_further appears that Respondent Brenner is currently on

inactive status, has no practice to close,

should be effective immediately,
of Rule 2.l6(c)

and the resignation
notwithstanding the provisions
of the Rules of the Supreme Court of the State of
HawaiU… lt further appears that Respondent Brenner's behavior
included multiple acts of misappropriation and that any
reinstatement must be predicated upon full restitution of all

misappropriated money. Therefore,

lT IS HEREBY ORDERED, pursuant to Rule 2.l4 of the
Rules of the»Supreme Court of the State of HawaiU, that the
Petition is granted, and Respondent Brenner’s request to resign
in lieu of discipline is granted, effective immediately. v

IT IS FURTHER ORDERED that any reinstatement is
conditioned upon proof that Respondent Brenner has made full
restitution of all misappropriated monies.

IT IS FURTHER ORDERED that (l) the Clerk shall remove
Respondent Brenner’s name from the role of attorneys licensed to
practice law in this jurisdiction and (2) within thirty (30) days
after entry of this order, Respondent Brenner shall submit to the
Clerk of this court the original certificate evidencing his
license to practice law in this jurisdiction.

IT IS FURTHER ORDERED that (l) Respondent Brenner shall
comply with the requirements of RSCH Rule 2.l6 and (2) the
Disciplinary Board shall provide notice to the judges as required
by RSCH Rule 2.l6(f), but Respondent Brenner having been on
inactive status since May 2, 2005, the Disciplinary Board need
not publish the notice of disbarment that would otherwise have
been required by RSCH Rule 2.l6(e).

IT IS FINALLY ORDERED that Respondent Brenner shall pay
to the Disciplinary Board all costs associated with these
proceedings.

DATED: H@n@lulu, Hawai‘i, July 19, 2010.

 
a¢M4a.£Y“r~u»Au44ALnm-

%/=\¢»~.1~..£. /S\.»QG%,Q\.